Affirmed and Memorandum Opinion filed May 11, 2004








Affirmed and Memorandum Opinion filed May 11, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01190-CR
____________
 
ALEX NEGROTTO,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
208th District Court
Harris County,
Texas
Trial Court Cause No.
935,402
 

 
M E M O R A N D U M   O P I N I O N




Appellant entered a guilty plea to the offense of aggravated
assault causing serious bodily injury, with an affirmative finding of use of a
deadly weapon.  On October 16, 2003, in
accordance with a plea bargain agreement with the State, the trial court sentenced
appellant to confinement for thirty years in the Institutional Division of the
Texas Department of Criminal Justice.[1]  Appellant filed a timely notice of appeal,
and the trial court granted appellant permission to appeal.
Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  More than
sixty days have elapsed, and as of this date, no pro se response has been
filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 11, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
Do Not Publish C Tex. R. App. P. 47.2(b).




[1]   On the same
day, appellant was convicted by a jury of the offense of aggravated assault of
a public servant in cause number 935,401. 
He was also sentenced to confinement for thirty years in that case,
which will be served concurrently with his sentence in this case.  Appellant=s appeal
in cause number 935,401 remains pending before this court under our cause
number 14-03-01189-CR.